Title: To George Washington from Captain Thomas Posey, 31 August 1778
From: Posey, Thomas
To: Washington, George


          
            May it Please your Excellency
            Schoharry [N.Y.] 31st Augt 1778
          
          I acnoledge the Rect of your Favr, bearing Date 5th Inst., incloseing a Warrent for
            2500 Dollors, with a Letter for Jonathan Burrel Esqr. Assistant Paymaster Albaney.
          as my time has been much taken up with Duty, have not had the opportunity to apply for
            the money, however the men has not sufferd, as Got money upon my Cr. &
            Distributed amongst them, for which I shall acct with the Paymaster of the Rifle Regt,
            he Arivd here 26th Inst. with 2 months Pay, If
            necessity Oblidges me to make use of the Warrent I Shall, If not I will Return it. I am
            with Respect Your Obedt Humle sert
          
            Thomas Posey.
          
        